      Case 21-11829-amc                    Doc 18             Filed 07/29/21 Entered 07/29/21 23:30:54                                   Desc Main
                                                              Document     Page 1 of 1




                                                                                                                                      t] Check if this is an
                                                                                                                                         amended fning



Official Form 106G
Schedule G= Executory Contracts and Unexpired Leases                                                                                              1 2/1 5


Be a8 complete and accurate as posslble. If two married peoplo are fillng togothor, both are oqually responsible for supplying correct
infomation. If more Space is needed, copy the addltlonal page, fill it out, number the ontrie8. and attach lt to this page. On tho top of any
additional pages, write your name and ca8o number (if known).


 1.    Do you have any exocutory contracts or unexpired leases?
      g   No Check this box and file this form with the court with your other schedules You have nothing else to report on this form
      • Yes Fill in all Of tJ`e information below even if the contracts or leases are listed on Schec/u/e AA ' Property (Official Form 106A/B).

 2    Ll8t §oparately each person or company with whom you liave tr`e contract or lease. Then state what each contract or loaso ls for (for
      example, rent, vehicle lease, cell phone). See the Instructions for this form in the Instruction booklet for more examples of exeoutory contracts and
      unexpirecl leases




      Por8on or company with `whom you have the contract or loase                            State what the contract or locoo is for




 E=9iiE-#



                                        Stare      ZIP code


                                                Schodul® G: ExocLitory Contracts and Unexplred Leases                                         page , o,J
